--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.10
 
 
CONSULTING AGREEMENT
 
 
This Agreement is made this 16th day of July 2007; by and between POCKETFINDER,
LLC, a California limited liability company (“the Company”), and NORTHSTAR
INVESTMENTS, INC., a California corporation (“the Company”).
 
Term.  This Agreement shall be deemed to have commenced on July 16, 2007, and
shall continue in effect for three years.
 
Consulting Services.  Consultant shall consult with the Board of Directors of
the Company at reasonable times, concerning matters pertaining to the overall
business and financial operation of the Company and may assist and advise on
financing, mergers, capital structure investor relations.
 
Compensation.  In consideration of the services to be proved for the Company by
the Consultant, the Company agrees to compensate Consultant as follows:
 
(A)           2% of the Company’s first Ten Million Dollars of sales and I % of
the second Ten Million Dollars of sales to be paid by cashier’s check or wire
transfer each within 30 days after each Five Million Dollar increment of sales
is booked.
 
(B)           Assuming a change to corporate form for the Company, Grant of
options or warrants to purchase 500,000 common shares at $1.0(? per share,
expiring five years after date of grant, and options or warrants to purchase
250,000 common shares at $2.00 per unit, expiring five years after date of
grant. Both sets of options or warrants shall be “cashless” and have demand
registration rights. A full option or warrant agreement shall be provided to
Consultant within 30 days. If there is no conversion to corporate form within 12
months, such options shall be for 10 of the Company’s A units at $50,000 per
unit and 5 A units at $100,000.
 
(C)           Reasonable expense reimbursement, as determined by the Company.
 
Miscellaneous.  This Agreement shall be binding upon all parties and their
respective estates, heirs, successors and permitted assigns. This Agreement may
be changed only by the written consent of all pales. TO Agreement may not be
assigned by either party without the written consent of the other. This
Agreement is the entire agreement between the parties. Each person signing this
Agreement warrants his authorization to sign. Should any legal proceeding be
necessary to construe or enforce the provisions of this Agreement, then the
prevailing party in such legal action shall be entitled to recover all court
costs, reasonable attorney fees and costs of enforcing or collecting any
judgment awarded. The judgment by any court of law that a particular section of
this Agreement is illegal shall not effect the validity of the remaining
provisions.
 
 

POCKETFINDER, LLC      NORTHSTAR INVESTMENTS, INC.                      
By: /s/ David Morse
   
By: /s/ Glenn A. Busch
 
David Morse, PhD CEO 
   
Glenn A. Busch, President
 

 

         
By: /s/  Desiree Mejia
   
 
 
Desiree Mejia, Secretary
   
 
 

 
 
1
 